ON APPLICATION FOR REHEARING
Decided March 27, 1934
By THE COURT
The above entitled cause is now being determined on application of plaintiffs for a rehearing.
Counsel for plaintiff, in support of their application, file very full and comprehensive brief.
We think the questions raised are fully covered in the original opinion.
The record discloses conclusively:
(1) That the money loaned by the Union Central Life Insurance Company was used to pay off the • first mortgage lien of the Conservancy District of Dayton.
(2) That the agreement as contained in the application for loan, wherein it was agreed by the owners that the Union Central Life Insurance Company was to have a first lien, is not modified or changed by any subsequent action of the parties.
(3) That the recent decision by the Supreme Court in the case of the Federal Life Insurance Company v Deitsch directly meets the question that the mechanics’ lien holders in the instant case are not harmed.
If, in the instant case, we had no other authority than Straman, Administrator v Rechtine, 58 Oh St 443, we would have had more difficulty in arriving at the opinion we did in our original decision.
The Deitsch case reported under date February 19, 1934, page 3.16 of the Ohio Law Reporter, we think, is decisive of the proposition.
The motion for rehearing will be overruled.
HORNBECK, PJ, and BARNES, J, concur.
KUNKLE, J, not participating.